Case: 12-14141     Date Filed: 11/18/2013   Page: 1 of 4


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14141
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:03-cr-00249-SCB-EAJ-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DAVID O. EDWARDS,
a.k.a. Dre,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 18, 2013)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      David O. Edwards, proceeding pro se, appeals the district court’s denial of

his motion for reconsideration of an order granting in part his motion to reduce his
              Case: 12-14141     Date Filed: 11/18/2013    Page: 2 of 4


sentence under 18 U.S.C. § 3582(c). Edwards raises two issues in his appeal.

First, Edwards argues that the district court failed to consider his post-sentencing

rehabilitation at his § 3582(c) proceeding, which could have led to a sentence

below the advisory guideline range. Second, Edwards argues that the district court

should have ordered the Bureau of Prisons to credit him for time served in pretrial

detention. After careful review, we affirm.

      We review a district court’s denial of a motion for reconsideration for abuse

of discretion. United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004). Pro

se pleadings are construed liberally. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

      Edwards’s first argument is that the district court failed to consider his post-

sentencing rehabilitation during his § 3582(c)(2) proceeding because it was too

focused on selecting a sentence that “mirrored” his original sentence. Edwards

suggests that if the district court had considered his rehabilitation, he would have

received a sentence below the amended guideline range.

      Title 18 U.S.C. § 3582(c)(2) provides that a district court may modify a term

of imprisonment that was based on a sentencing range that has subsequently been

lowered by the United States Sentencing Commission. A § 3582(c)(2) proceeding

does not constitute a de novo resentencing, and “all original sentencing

determinations remain unchanged with the sole exception of the guideline range


                                          2
              Case: 12-14141     Date Filed: 11/18/2013   Page: 3 of 4


that has been amended since the original sentencing.” United States v. Bravo, 203
F.3d 778, 781 (11th Cir. 2000) (emphasis omitted); see also United States

Sentencing Guidelines (USSG) § 1B1.10(b)(1) (providing that all other guidelines

determinations remain unaffected). In reducing a sentence under § 3582(c)(2), “a

district court may lower a defendant’s sentence below the amended guidelines

range only if the original sentence was below the original guidelines range because

the defendant provided substantial assistance to the government.” United States v.

Glover, 686 F.3d 1203, 1207 (11th Cir. 2012); see also USSG § 1B1.10(b)(2).

      The district court did not abuse its discretion in denying Edwards’s motion

for reconsideration. First, the district court explicitly considered Edwards’s post-

sentencing rehabilitation in reducing his sentence. Indeed, the district court’s order

stated that the court had “considered public safety as well as post-sentencing

information in imposing this sentence.” Second, the district court was not

authorized to reduce Edwards’s sentence below his minimum amended guidelines

range. Section 1B1.10(b)(2) states that a court shall not reduce a defendant’s

sentence below the amended guideline range in a § 3582(c)(2) proceeding unless it

reflects a defendant’s substantial assistance to authorities. See also Glover, 686




                                          3
                Case: 12-14141       Date Filed: 11/18/2013      Page: 4 of 4
F.3d at 1207. That being the case, the district court did not abuse its discretion in

denying Edwards’s motion for reconsideration. 1

       Edwards’s second argument is that the district court should have granted his

motion for reconsideration because it failed to order the Bureau of Prisons to credit

him for time served in pretrial detention. This argument fails because a claim for

time-served credit is properly brought under § 2241 after the exhaustion of

administrative remedies. See United States v. Nyhuis, 211 F.3d 1340, 1345 (11th

Cir. 2000). Because there is no indication that Edwards has exhausted his

administrative remedies, the district court did not abuse its discretion in declining

to grant a motion for reconsideration. See United States v. Flanagan, 868 F.2d
1544, 1546 (11th Cir. 1989) (observing that “the granting of credit for time served

is in the first instance an administrative, not a judicial, function”).

       Based on the above, we affirm.

       AFFIRMED.




1
  Edwards argues that the district court could have reduced his sentence under Pepper v. United
States, 562 U.S. ___, 131 S. Ct. 1229 (2011). In Pepper, the Supreme Court held that when a
defendant’s sentence has been vacated on appeal, a district court at resentencing may consider
and impose a below-guidelines-range sentence based on evidence of the defendant’s post-
sentencing rehabilitation. Id. at 1241. Pepper does not apply here, however, because Edwards’s
sentence was not set aside on direct appeal. Edwards instead sought a reduction in his sentence
in a § 3582(c)(2) proceeding. Therefore, Pepper does not apply to this case.
                                               4